Abatement Order filed June 27, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00128-CR
                                    ____________

                     TAHI DAYON WILLIAMS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1571570

                            ABATEMENT ORDER

      The trial court denied appellant’s motion to suppress certain out-of-court
identifications of appellant and stated it would make findings of fact and conclusions
of law at a later time. No such findings and conclusions of law have been filed. See
State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before August 26, 2019. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before August 26, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM




                                          2